       Case 2:20-cv-00049-BSM Document 8 Filed 08/13/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

ALAN DOERING                                                               PLAINTIFF
ADC #106115

v.                         CASE NO. 2:20-CV-00049-BSM

ASA HUTCHINSON, et al.                                                  DEFENDANTS

                                    JUDGMENT
     Consistent with the order entered today, this case is is dismissed without prejudice.

     IT IS SO ORDERED this 13th day of August, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
